—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered November 7, 2001, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defense attorney’s cross-examination of the undercover officer justified the People’s subsequent questioning of the officer on redirect examination (see generally People v Melendez, 55 NY2d 445, 451 [1982]; People v Johnson, 296 AD2d 422 [2002], lv denied 99 NY2d 537 [2002]).
The defendant’s remaining contentions are without merit. Altman, J.P., McGinity, Luciano and H. Miller, JJ., concur.